NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                       No. 11-1787
                                       __________

                           UNITED STATES OF AMERICA

                                            v.

                                     EDWIN ROJAS,

                                                      Appellant


                 On Appeal from the District Court of the Virgin Islands
                        (Division of St. Thomas and St. John)
                            (D.C. No. 3-08-cr-00065-001)
                     District Judge: Honorable Curtis V. Gomez


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                on December 8, 2011

           Before: FISHER, GREENAWAY, JR. and ROTH, Circuit Judges

                            (Opinion filed: January 25, 2012)


                                      OPINION


ROTH, Circuit Judge:

       Edwin Rojas appeals the revocation of his term of supervised release and the

imposition of a fifteen-month prison sentence in relation to his previous conviction for

transporting illegal aliens. His attorney has filed a motion to withdraw as his counsel and

has submitted a brief in support thereof, as required by Anders v. California, 386 U.S.
738 (1967). We agree with the attorney that this appeal is wholly frivolous and will

therefore grant the withdrawal motion and affirm the sentencing decision.

I. Background

       On June 24, 2008, as a result of pleading guilty to transporting illegal aliens in

violation of 8 U.S.C. § 1324(a)(1)(A)(ii), Rojas was sentenced to time served and three

years of supervised release. Approximately one year later on July 13, 2009, he was

arrested in Puerto Rico for again attempting to transport an illegal alien within the United

States, and he ultimately pleaded guilty to this second charge as well. Because

committing this second offense and traveling outside the Virgin Islands were both

violations of the terms of Rojas’s supervised release, the District Court revoked that

sentence and imposed a fifteen-month prison term in its place. Rojas now appeals.

       Rojas’s court-appointed attorney has, however, moved to withdraw as counsel and

has filed a brief explaining that this appeal is wholly frivolous. This Court advised Rojas

of his attorney’s submissions and invited him to provide a brief identifying any errors in

the District Court’s sentencing decision, but he failed to do so. We now consider the

validity of Rojas’s appeal. We have jurisdiction under 18 U.S.C. § 3742.

II. Analysis

       Under Anders v. California, if counsel “finds [a] case to be wholly frivolous, after

a conscientious examination” of the potential issues for appeal, he should “advise the

court and request permission to withdraw.” 386 U.S. at 744. Such a request must be


                                              2
accompanied by a brief that “satisf[ies] the court that counsel has thoroughly examined

the record in search of appealable issues” and “explain[s] why [those] issues are

frivolous.” United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001). We will grant the

motion to withdraw and further dispose of the appeal if we find that counsel has met this

obligation and if we agree that the case presents no non-frivolous issues for review. Id.

       We find that Rojas’s attorney has conscientiously examined the record and

adequately explained that there are no viable issues for appeal. As the attorney’s brief

notes, the only potential sources of error in the order that Rojas appeals are the District

Court’s decisions to (1) revoke the term of supervised release and (2) sentence Rojas to a

fifteen-month prison term. Both of these orders are reviewed in this Court for abuse of

discretion, see Gov’t of V.I. v. Martinez, 239 F.3d 293, 297 (3d Cir. 2001); United States

v. Doe, 617 F.3d 766, 769 (3d Cir. 2010), and Rojas’s attorney convincingly explains

why neither is reversible under this standard. As to the revocation decision, the attorney

has identified not only the portions of the record that establish that traveling outside of

the Virgin Islands and illegally transporting aliens within the United States are prohibited

by the conditions of Rojas’s supervised release but also Rojas’s own testimony admitting

to these violations. And as for the fifteen-month prison sentence, Rojas’s attorney

explains that it is within the twelve to eighteen month range recommended by the United

States Sentencing Guidelines and identifies the portion of the record showing that the

District Court considered the required sentencing factors. We are satisfied that, by


                                              3
presenting this analysis, Rojas’s attorney has met his obligations to conscientiously

examine the record for appealable issues and to demonstrate why they are without merit.

We further agree with the attorney’s conclusions that neither the revocation of Rojas’s

supervised release nor the imposition of a fifteen-month prison sentence in its place was

an abuse of the District Court’s discretion, and we accordingly find that Rojas’s appeal is

wholly frivolous.

III. Conclusion

       For the reasons stated above, we will grant Rojas’s attorney’s motion to withdraw

and affirm the District Court’s judgment of sentence.




                                             4